 Case 3:17-cv-01362 Document 1170 Filed 11/19/20 Page 1 of 6 PageID #: 41181



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     On October 9, 2020, the court granted defendants’ motion to

continue the trial in this matter and continued the trial until

January 4, 2021.     (ECF No. 1093).     The reasons for the court’s

decision follow.

     Defendants moved to continue the trial because of the health

risks associated with holding a twelve-week trial during the

COVID-19 pandemic.     In so doing, they pointed to various

statistics showing that COVID-19 cases were on the rise in West

Virginia, as well as recent guidance from the Centers for Disease
 Case 3:17-cv-01362 Document 1170 Filed 11/19/20 Page 2 of 6 PageID #: 41182



Control (CDC) stating that airborne transmission of the virus was

possible.   Plaintiffs argued that defendants’ statistics were

both outdated and misleading.

     On March 13, 2020, the President of the United States

declared a national emergency under the National Emergencies Act,

50 U.S.C. § 1601 et seq., in light of the COVID-19 pandemic.             The

impact of the pandemic is well-documented and, in order to lessen

the spread of the disease, a number of measures have been

instituted in this court over time, including the delay of

certain civil and criminal matters.        See General Order and

General Order # 3 entered in In Re: Court Operations Under the

Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (S.D.W. Va. March 13, 2020 and March 23, 2020)

(Johnston, C.J.).     On April 14, 2020, the earlier delay of in-

person proceedings was extended through May 31, 2020.            See

General Order # 5 entered in In Re: Court Operations Under the

Exigent Circumstances Created by the COVID-19 Pandemic, No.

2:20-mc-00052 (S.D.W. Va. April 14, 2020) (Johnston, C.J.)

(ordering all civil and criminal petit jury selections and trials

scheduled to commence from the date of the order through May 31,

2020 continued until further order of the court and that the time

period of continuances implemented by the order be excluded under

the Speedy Trial Act).      On May 22, 2020, civil and criminal petit

jury selections and trials scheduled to commence from the date of


                                     2
 Case 3:17-cv-01362 Document 1170 Filed 11/19/20 Page 3 of 6 PageID #: 41183



the order through June 30, 2020 were continued until further

order of the court.     See General Order # 6 entered in In Re:

Court Operations Under the Exigent Circumstances Created by the

COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. May 22, 2020)

(Johnston, C.J.).

     On June 25, 2020, an order was entered allowing for the

resumption of jury trials effective July 1, 2020.           See General

Order # 7 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. June 25, 2020) (Johnston, C.J.).          However, on

September 18, 2020, due to the increased presence of COVID-19 in

the community, all civil and criminal petit jury selections and

trials were once again continued until further order of the

court.   See General Order # 9 entered in In Re: Court Operations

Under the Exigent Circumstances Created by the COVID-19 Pandemic,

No. 2:20-mc-00052 (S.D.W. Va. September 18, 2020) (Johnston,

C.J.).

     While General Order #9 did not directly control whether this

bench trial could go forward, the court could not ignore that, as

of September 18, 2020, the United States District Court for the

Southern District of West Virginia had concluded:

     . . . that over the past few weeks, the presence of the
     virus in the community has increased. According to
     figures from the West Virginia Department of Health and
     Human Resources as well as other public health
     authorities, daily positive case counts have increased
     significantly, hospitalizations and deaths have

                                     3
 Case 3:17-cv-01362 Document 1170 Filed 11/19/20 Page 4 of 6 PageID #: 41184



      increased, and a majority of the counties that comprise
      the Southern District of West Virginia are considered
      to be at a higher risk level for indoor in-person
      activities.

Id.   This bench trial involves a significant number of

individuals.    As well, counsel and witnesses will be traveling

from various parts of the country to West Virginia, further

heightening the opportunities for transmission of the virus.             The

court has a responsibility to proceed in a manner that not only

aims to protect the trial participants, but also the other

occupants of the courthouse.       For all these reasons, the court

determined that a continuance of the October 13, 2020, trial date

was prudent.

      Trial is scheduled to commence on January 4, 2021.           A final

pretrial conference is hereby SCHEDULED for December 8, 2020, at

11:00 a.m., in Charleston.       The bench trial and the pretrial

conference will be conducted in accordance with accepted safety

protocols.    Each of the five parties will be permitted to have

five individuals present in the courtroom for the trial, for a

total of twenty-five lawyers and support personnel at any time.

All counsel and trial personnel will be required to wear masks at

all times while in the courthouse and while in the courtroom, and

observe the social distancing guidelines that are marked in the

courtroom and the courthouse itself.         A designated safe area will

be set aside for witnesses.       Each day the respective parties will

be required to certify that all individuals who will be present

                                     4
 Case 3:17-cv-01362 Document 1170 Filed 11/19/20 Page 5 of 6 PageID #: 41185



in the courtroom are symptom-free.        Further protocols and

adjustments may be made in order to respond to conditions and

circumstances that may arise.

     These restrictions, including limitations on in-person

attendance in the courthouse, are imposed solely to limit the

potential spread of and/or exposure to the virus.           However,

mindful of the presumption of openness that accompanies courtroom

proceedings, trial proceedings will be made available

electronically so that the respective trial teams, members of the

public, members of the press, and other interested parties can

observe the proceedings.      To make use of this technology, use one

of the following methods:

     Web browser:

     https://join.uc.uscourts.gov/invited.sf?secret=aBe.nuT4
     rMl0Gfyale7atQ&id=314041604

     Video system, Jabber or Lync:
     wvsdcha5600pub@uc.uscourts.gov

     Phone: 5713532300, then enter 314041604

     Persons using remote access to proceedings are reminded of

the general prohibition against photographing, recording, and

rebroadcasting of court proceedings.         See Local Rule Civ. P.

83.10.   Violation of these prohibitions may result in sanctions,

including removal of court issued media credentials, restricted

entry to future hearings, denial of entry to future hearings, or

any other sanctions deemed necessary by the court.


                                     5
 Case 3:17-cv-01362 Document 1170 Filed 11/19/20 Page 6 of 6 PageID #: 41186



       The Clerk is directed to send copies of this Order to those

counsel of record who have registered to receive an electronic

NEF.

          IT IS SO ORDERED this 19th day of November, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                      6
